DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 4/07/2022, with respect to claims 1-25 have been fully considered and are persuasive.  The objections of claims 1-15 has been withdrawn.  Applicant amended the claims per suggestions from the examiner; therefore, the objections to the grammar and punctuation of the claims is withdrawn.

Applicant’s arguments, see pg. 8-9, filed 4/07/2022, with respect to the claims 1-2, 4-6, 9-10, 16-19, and 21-25 have been fully considered and are persuasive.  The 102 rejection of claims 1-2, 4-6, 9-10, 16-19, and 21-25 has been withdrawn.  Applicant has amended the independent claims 1 and 18 to further include all of the claimed limitations of claim 7 , which was previously indicated to distinguish over the prior art of record; therefore, the previous rejection is withdrawn.  Examiner further notes that claims 24-25 have been cancelled making the rejection of said claims moot.

Applicant’s arguments, see pg. 10, filed 4/07/2022, with respect to the claims 13, 12-15, and 20 have been fully considered and are persuasive.  The 102 rejection of claims 13, 12-15, and 20 has been withdrawn.  The rejection of these dependent claims is overcome for at least the same reasons stated above in regards to their independent claims 1 and 8; therefore, the previous rejection is withdrawn.

Applicant’s arguments, see pg. 8, filed 4/07/2022, with respect to claims 5, 9, 18, and 25 have been fully considered and are persuasive.  The rejection under USC 112 of 5, 9, and 18 and 25 has been withdrawn. Applicant has amended the claims to further recite “aliasing weights which, compensate for at least one of phase offset and phase shift” that the examiner has determined is sufficient to address the issues raised under USC 112 regarding clarity and indefiniteness.  Therefore, the previous rejection under USC 12 has been overcome and is withdrawn.

Applicant's arguments filed 4/07/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under USC 101, applicant’s remarks contend that the claim limitations of claims 1 and 18 are not abstract.  Applicant argues that the claims are not directed to an abstract idea because the claims recite “circuitry configured to” that recite concrete and tangible components in the form of circuitry and therefore are not abstract.
Examiner respectfully disagrees with applicant and contends that the claims are in fact directed to a judicial exception.  The examiner contends that the limitations, as discussed below in the 101 rejection section, are directed to an abstract idea that performs a series of mathematical computations and calculations (see 101 rejection of claim 1 for instance).  Further, the examiner acknowledges that the claims include the additional limitation of “circuitry configured to;” however, the examiner contends that this limitation fails to integrate the abstract idea into a practical application and therefore the claims as a whole fail step 2A.
The examiner contends that the claim element “circuitry configured to” does not integrate the abstract idea into a practical application because this claim element is an additional element that merely implements the abstract idea on a computer, or uses the computer as a tool to perform the abstract idea, and is an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  Further, the examiner contends that the claims as a whole fail under the step 2B analysis because they merely recite circuitry that is considered to merely be routine and conventional and further to merely be general purpose computing elements that perform the calculations and steps of the abstract idea.  For example see specification, ([pg. 4; ln 24-29] and [pg. 5; ln 5-9]), which broadly defines the circuitry as conventional elements including a generic CPU for performing the computations of the abstract idea.  Therefore, while the circuitry recited may refer to concrete and tangible components, the examiner contends that they fail to integrate the abstract idea into a practical application.  For these reasons the rejection under USC 101 of claims 1-23 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) performing a series of mathematical computations determined to be an abstract idea.  These steps include: “determine Fourier coefficients of the first set of differential mode measurements based on the known time-of-flight used in the calibration phase, determine a cyclic error based on the Fourier coefficients, and determine the Fourier coefficients according to
            
                
                    
                        M
                    
                    
                        k
                    
                
                ≈
                
                    
                        e
                    
                    
                        j
                        2
                        π
                        k
                        
                            
                                f
                            
                            
                                M
                            
                        
                        
                            
                                τ
                            
                            
                                D
                            
                        
                    
                
                
                    
                        ∑
                        
                            n
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    D
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            -
                            1
                        
                    
                    
                        
                            
                                μ
                            
                            
                                c
                                a
                                l
                            
                        
                        (
                        n
                        ∆
                        
                            
                                τ
                            
                            
                                E
                            
                        
                        
                            
                                τ
                            
                            
                                D
                            
                        
                        )
                        
                            
                                e
                            
                            
                                -
                                j
                                2
                                π
                                
                                    
                                        k
                                        n
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                D
                                            
                                            
                                                c
                                                a
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
with             
                
                    
                        N
                    
                    
                        D
                    
                    
                        c
                        a
                        l
                    
                
            
         being the number of samples used according to the first sampling strategy,             
                
                    
                        μ
                    
                    
                        c
                        a
                        l
                    
                
                (
                n
                ∆
                
                    
                        τ
                    
                    
                        E
                    
                
                
                    
                        τ
                    
                    
                        D
                    
                
                )
            
         being the differential mode measurements of the first set of differential mode measurements, k indicating the Harmonics, fM is a modulation frequency, and τD being the known time-of-flight used in the calibration phase” (see independent claims 1) This judicial exception is not integrated into a practical application because the additional element of “an electronic device comprising circuitry configured to:” is merely instructions to implement an abstract idea on a computer.  Further, the additional element “sampling, in a calibration phase using a known time-of-flight, a first set of differential mode measurements according to a first sampling strategy” are routine data gathering for the abstract limitations and therefore do not amount to a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are performing the abstract idea using a general purpose computing element and performing sampling and routine data gathering that is considered to be routine and conventional.

Claims 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) performing a series of mathematical computations determined to be an abstract idea.  These steps include: “to determine, at runtime, a cyclic error based on Fourier coefficients, aliasing weights which compensate for at least one of phase offset and phase shift, and a known time-of-flight, and determine the Fourier coefficients according to
            
                
                    
                        M
                    
                    
                        k
                    
                
                ≈
                
                    
                        e
                    
                    
                        j
                        2
                        π
                        k
                        
                            
                                f
                            
                            
                                M
                            
                        
                        
                            
                                τ
                            
                            
                                D
                            
                        
                    
                
                
                    
                        ∑
                        
                            n
                            =
                            0
                        
                        
                            
                                
                                    N
                                
                                
                                    D
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            -
                            1
                        
                    
                    
                        
                            
                                μ
                            
                            
                                c
                                a
                                l
                            
                        
                        (
                        n
                        ∆
                        
                            
                                τ
                            
                            
                                E
                            
                        
                        
                            
                                τ
                            
                            
                                D
                            
                        
                        )
                        
                            
                                e
                            
                            
                                -
                                j
                                2
                                π
                                
                                    
                                        k
                                        n
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                D
                                            
                                            
                                                c
                                                a
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
with             
                
                    
                        N
                    
                    
                        D
                    
                    
                        c
                        a
                        l
                    
                
            
         being the number of samples used according to the first sampling strategy,             
                
                    
                        μ
                    
                    
                        c
                        a
                        l
                    
                
                (
                n
                ∆
                
                    
                        τ
                    
                    
                        E
                    
                
                
                    
                        τ
                    
                    
                        D
                    
                
                )
            
         being the differential mode measurements of the first set of differential mode measurements, k indicating the Harmonics, fM is a modulation frequency, and τD being the known time-of-flight used in the calibration phase” (see independent claims 18) This judicial exception is not integrated into a practical application because the additional element of “an electronic device comprising circuitry configured to” is merely instructions to implement an abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are performing the abstract idea using a general purpose computing element that is considered to be routine and conventional.
	
Regarding claims 2, 4-11, and 13-16, these claims recite further limitations that are determined to be part of the abstract idea itself and therefore merely further limit the abstract idea and do not integrate the abstract idea into a practical application.

Regarding claims 3 and 12 further include limitations to store data in a look-up table that are determined to not add significantly more than the abstract idea and amount to routine and conventional data gathering and data processing elements.

Regarding claims 17 and 23 further recites a time-of-flight camera that is considered to not integrate into a practical application or amount to significantly more because it merely states a field of use that generally links the use of the abstract idea to a technological environment.

Regarding claims 19-22, these claims recite further limitations that are determined to be part of the abstract idea itself and therefore merely further limit the abstract idea and do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the same limitations recited by independent claim 1, specifically the limitation around “determining the Fourier coefficients according to…” and the accompanying recited equation.  Therefore, claim 7 appears to recite only limitations which are already recited by independent claim 1 and is therefore not further limiting of the claim in any way.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Examiner notes that in applicant’s remarks, bottom of pg. 8, applicant states that claim 7 has been cancelled; however, since the claim sheet has not been amended to reflect this, claim 7 is being examined as if it is still an active claim.

Allowable Subject Matter
Claims 1-6 and 8-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C 101 set forth in this Office action.  Examiner notes that claim 7 is rejected under USC 112(d) and should have been cancelled (see remarks, bottom of pg. 8); therefore, it is not considered allowable in its current condition even if the 101 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 1 distinguishes over the closest available prior art Gruenwald (US 2016/0316193), Seiter et al. (Correction of a Phase Dependent Error in a Time-of-Flight- Range Sensor, 2013), and Xu et al. (US 2012/0013887) because the prior art fails, either singularly or in combination, to anticipate or render obvious an electronic device comprising: 
“circuitry configured to: 
sample, in a calibration phase using a known time-of-flight, a first set of differential mode measurements according to a first sampling strategy, 
determine Fourier coefficients of the first set of differential mode measurements based on the known time-of-flight used in the calibration phase, and to 
determine a cyclic error based on the Fourier coefficient
wherein the circuitry is configured to determine the Fourier coefficients according to
                
                    
                        
                            M
                        
                        
                            k
                        
                    
                    ≈
                    
                        
                            e
                        
                        
                            j
                            2
                            π
                            k
                            
                                
                                    f
                                
                                
                                    M
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        D
                                    
                                    
                                        c
                                        a
                                        l
                                    
                                
                                -
                                1
                            
                        
                        
                            
                                
                                    μ
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            (
                            n
                            ∆
                            
                                
                                    τ
                                
                                
                                    E
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                            )
                            
                                
                                    e
                                
                                
                                    -
                                    j
                                    2
                                    π
                                    
                                        
                                            k
                                            n
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    D
                                                
                                                
                                                    c
                                                    a
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
with                         
                            
                                
                                    N
                                
                                
                                    D
                                
                                
                                    c
                                    a
                                    l
                                
                            
                        
                     being the number of samples used according to the first sampling strategy,                         
                            
                                
                                    μ
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            (
                            n
                            ∆
                            
                                
                                    τ
                                
                                
                                    E
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                            )
                        
                     being the differential mode measurements of the first set of differential mode measurements, k indicating the Harmonics, fM is a modulation frequency, and τD being the known time-of-flight used in the calibration phase” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Claims 2-6 and 8-17 are dependent upon claim 1; therefore, the claims are rejected for at least the reasons stated above with regards to claim 1.

Claim 18 distinguishes over the closest available prior art Gruenwald (US 2016/0316193), Seiter et al. (Correction of a Phase Dependent Error in a Time-of-Flight- Range Sensor, 2013), and Xu et al. (US 2012/0013887) because the prior art, either singularly or in combination, fails to anticipate or render obvious an electronic device comprising: 
“circuitry configured to: 
determine, at runtime, a cyclic error based on Fourier coefficients, aliasing weights which compensate for at least one of phase offset and phase shift, and a known time-of-flight
wherein the circuitry is configured to determine the Fourier coefficients according to
                
                    
                        
                            M
                        
                        
                            k
                        
                    
                    ≈
                    
                        
                            e
                        
                        
                            j
                            2
                            π
                            k
                            
                                
                                    f
                                
                                
                                    M
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        D
                                    
                                    
                                        c
                                        a
                                        l
                                    
                                
                                -
                                1
                            
                        
                        
                            
                                
                                    μ
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            (
                            n
                            ∆
                            
                                
                                    τ
                                
                                
                                    E
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                            )
                            
                                
                                    e
                                
                                
                                    -
                                    j
                                    2
                                    π
                                    
                                        
                                            k
                                            n
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    D
                                                
                                                
                                                    c
                                                    a
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
with                         
                            
                                
                                    N
                                
                                
                                    D
                                
                                
                                    c
                                    a
                                    l
                                
                            
                        
                     being the number of samples used according to the first sampling strategy,                         
                            
                                
                                    μ
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            (
                            n
                            ∆
                            
                                
                                    τ
                                
                                
                                    E
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                            )
                        
                     being the differential mode measurements of the first set of differential mode measurements, k indicating the Harmonics, fM is a modulation frequency, and τD being the known time-of-flight used in the calibration phase” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Claims 19-23 are dependent upon claim 18; therefore, the claims are rejected for at least the reasons stated above with regards to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seliuchenko et al. (US 2021/0173088) discloses a phase angle correction value calculation apparatus of the type that, for example, is configured to emit light and process received reflected light in accordance with an indirect time of flight measurement technique. The present invention also relates to a method of calculating a phase angle correction value, the method being of the type that, for example, employs an indirect time of flight measurement technique.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865     


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
04/12/2022